DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 7-10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-3, 11, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrini et al. (US Patent Application No. 2019/0380020) (Hereinafter Pellegrini) in view of Chan et al. (US Patent Application No. 2018/0068130) (Hereinafter Chan).

As per claims 1, 12, and 20,  Pellegrini  discloses a computer-implemented method, a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, and  a device, comprising: 
a display unit (fig 1A, para 26, display); 
a communications interface(fig 1A, para 66, communication elements); 
a memory storing instructions (fig 1A, para 26, a memory); and 
at least one processor coupled to the display unit, to the communications interface, and to the memory, the at least one processor being configured to execute the instructions to (para 26 Lines 1-6; Figure 1A): 
receive a first request for an element of data, the first request being generated by an application program executed by the at least one processor (para 169 Lines 1-7, the emergency data request generated by the emergency response application ), and the first request being received from the executed application program through a programmatic interface (Par 169 Lines 1-7, the emergency data request is received by  the credential management system );
 when the first request is consistent with consent data associated the executed application program, obtain the requested data element  (para 169,  identify the appropriate organization using the temporary access token and insert the correlated org ID); and 
based on a verification, generate and present, via the display unit, a representation of the requested data element within a digital interface (para 173, in turn display the emergency data associated with the device identifier through the GUI provided by the emergency response application).
Pellegrini does not disclose a digital signature applied to the requested data element by a computing system, based on a verification of the applied digital signature, the digital interface comprising an interface element that confirms the verification of the digital signature.
However, Chan discloses a digital signature applied to the requested data element by a computing system (para 29, The transaction data may also include a digital signature, para 66, a digital signature applied to the input and/or output data),
based on a verification of the applied digital signature (fig 2, para 29, verification of user digital signature), the digital interface comprising an interface element that confirms the verification of the digital signature (para 29, The presence of user  public key within transaction data included within the conventional blockchain ledger facilitates verification of user digital signature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pellegrini and Chan. The motivation would have been to build the system for securing data that generate a segregated database for a multiple distributed ledger system.

As per claim 2, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Chan discloses wherein the at least one processor is further configured to execute the instructions to verify the applied digital signature using a public cryptographic key of a user (para 29, The presence of user  public key within transaction data included within the conventional blockchain ledger facilitates verification of user  digital signature).

As per claims 3 and 14, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Pellegrini discloses wherein the first request comprises a first identifier of the requested data element and a first digital token associated with the executed application program (para 169, Lines 1-7, he emergency data request generated by the emergency response application includes the device identifier and/or the temporary access token), the first digital token being generated by the computing system and maintained within a first portion of the memory accessible to the executed application program (para 9, he temporary access token is generated by a credential management system).

As per claim 11, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Pellegrini discloses wherein the interface element comprises at least one of an icon, a glyph, or a digital image (para 139, soft buttons, sliders, maps, images, and videos. In some embodiments, the interactive elements of the GU).

As per claim 13, claim is rejected for the same reasons as claims 2 and 11, above. 



Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493